t c memo united_states tax_court michael l thomas and julie a thomas n k a julie a browne commissioner of internal revenue respondent petitioners v docket no filed date michael l thomas pro_se kelly andrew blaine for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies of dollar_figure and dollar_figure for petitioners’ and tax years respectively respondent also determined accuracy-related_penalties under sec_6662 a of dollar_figure and dollar_figure for and respectively michael l thomas petitioner conceded the income_tax deficiencies and respondent agreed that petitioner julie a thomas n k a julie a browne is not liable for the income_tax liabilities or penalties because of the application of sec_6015 the sole issue remaining for consideration is whether petitioner is liable for the accuracy-related_penalty for and or findings_of_fact petitioners resided in idaho at the time their petition was filed in petitioner was working as the head of real_estate acquisition for a group of companies known as dbsi group dbsi while there he met don steeves who managed the investor side of dbsi sometime later petitioner started two businesses tic capital llc tic and ticc property management llc ticc tic was an investment_company that purchased real_estate and ticc was a property management company supporting tic after purchasing real_estate tic would resell interests in said property to investors at a profit and ticc 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure would then manage that property the purchase and resale of the real_estate usually occurred simultaneously steeves was a certified_public_accountant with a master’s degree in accounting and seven years of specialized experience working in the real_estate investment business because of these qualifications petitioner hired steeves as an independent_contractor to act as the chief financial officer of tic and as a managing partner of ticc steeves also managed the investor and broker-dealer side of tic his compensation including accounting fees was based on the financial success of petitioner’s businesses in addition to his duties as chief financial officer and managing partner steeves prepared petitioners’ income_tax returns for the years and however he signed only the return he oversaw and maintained all the books records bank accounts and other financial information from which the income and expenses were derived and reported on petitioners’ returns he digitally maintained those records on his computer and petitioner was not able to readily access them petitioner did not see or review the books and he relied completely on steeves to maintain his records and prepare their income_tax returns the only information steeves requested from petitioner each year was statements of mortgage interest petitioner wife’s forms w-2 wage and tax statement and interest_income information which petitioner provided in date steeves resigned from petitioner’s companies but continued to perform the bookkeeping until date when that aspect was turned over to an employee of petitioner steeves also continued to act as petitioner’s accountant representative until he was replaced in late in respondent selected petitioners’ and income_tax returns for audit and on date petitioner executed a form_2848 power_of_attorney and declaration of representative to enable steeves to represent petitioner before the internal_revenue_service irs the audit examination for and uncovered discrepancies and inadequacies in petitioner’s business records respondent’s agent was unable to understand how the amounts on the and returns comported with petitioner’s business records the books were maintained on a cash_basis and steeves had not properly recognized income for example steeves had not recognized as income certain amounts deposited during and the irs seized on these discrepancies which triggered the examination and generated the income differences that resulted in the income_tax deficiencies once petitioner had discovered the problems with steeves’ accounting practices he brought his concerns to steeves’ attention in a letter dated date in that letter petitioner admonished steeves to produce accounting_records to verify proper use of company funds steeves resisted petitioner’s requests to produce the companies’ records in petitioner hired david r stewart to replace steeves as his representative in the audit examination stewart was a certified_public_accountant with years of experience working with small businesses and individual financial_accounting and tax matters stewart’s involvement with petitioner’s books and the audit examination caused him to conclude that steeves had done a poor job of maintaining the records stewart worked with respondent’s agent to reconstruct accounts and balance sheets to determine the actual amounts of income for the taxable years stewart and respondent’s agent arrived at agreed-upon amounts of reportable income and ultimately income_tax deficiencies for and additionally in a letter dated date petitioner provided the city of boise police department with a lengthy list of criminal allegations against steeves the particulars of this list attempted to show that steeves had committed theft fraud and misappropriation of petitioner’s funds ultimately petitioner filed a civil case against steeves in the fourth judicial district_court for ada county the alleged losses to petitioner totaled dollar_figure opinion the sole question we consider is whether petitioner is liable for the sec_6662 accuracy-related_penalty petitioner agrees that the income on his returns was underreported but contends that the penalty should not apply because he reasonably relied on his accountant return preparer a taxpayer may be liable for a penalty on any underpayment_of_tax attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard means any careless reckless or intentional disregard sec_6662 a substantial_understatement_of_income_tax is an understatement that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the accuracy-related_penalty 2petitioner’s concession of the dollar_figure and dollar_figure income_tax deficiencies establishes that there were substantial understatements for the and tax continued under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for that portion and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see also 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6662-3 sec_1_6664-4 income_tax regs accordingly we consider whether there was reasonable_cause for the underpayments petitioner contends that his failure to include the unreported income was reasonable because he relied on his tax adviser we look to the pertinent facts and circumstances including the taxpayer’s efforts to assess the proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs when a taxpayer relies on the professional judgment of a competent tax adviser who has been provided with all necessary and relevant information the taxpayer’s behavior may be consistent with ordinary business care and prudence 469_us_241 continued years to establish reasonable_cause through reliance on the advice of a tax adviser the taxpayer must meet the following three-prong test laid out in neonatology assocs p a v commissioner t c pincite the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer relied in good_faith on the adviser’s judgment finally petitioner bears the burden_of_proof with respect to the defenses to the accuracy-related_penalties see 116_tc_438 petitioner met and became familiar with steeves his tax preparer during when they began working together in a real_estate investment business after working with steeves for some time petitioner began his own businesses which involved the same type of business activity in which he had worked with steeves steeves was a certified_public_accountant and had seven years of experience in the same type of businesses as petitioner petitioner having worked with steeves and being aware of his professional background and experience exclusively relied upon him to maintain his records handle his business financial matters and prepare his returns under these circumstances we find that it was reasonable for petitioner to perceive steeves as a competent professional and to rely on him petitioner was reasonable in his reliance upon steeves to correctly and accurately prepare his books petitioner understood that those books were used in the preparation of his and income_tax returns in addition petitioners provided steeves with all other information steeves requested that was necessary to complete their returns including the amounts of mortgage interest and interest_income and forms w-2 accordingly petitioner was satisfied that steeves had all necessary and accurate information needed to correctly prepare petitioners’ income_tax returns we find that petitioner’s efforts were sufficient to ensure his return preparer had adequate and accurate information finally we consider whether petitioner relied in good_faith upon steeves’ judgment in the setting of this case there came a time when petitioner had doubts about the accuracy and quality of steeves’ recordkeeping ultimately petitioner believed that steeves was guilty of theft fraud and misappropriation of his money however his doubts about steeves’ ability or honesty did not arise until sometime after the and income_tax returns were filed and respondent was conducting an audit examination of the returns at the outset of that examination petitioner continued to believe in and rely upon steeves to whom petitioner gave a power_of_attorney to represent him before the irs under these circumstances we hold that petitioner has carried his burden of showing reasonable reliance on the advice of a professional as a defense to the accuracy-related_penalties for and accordingly petitioner is not liable for an accuracy-related_penalty on any underpayment for or to reflect the foregoing decision will be entered under rule
